225 Ga. 809 (1969)
171 S.E.2d 533
JAMES
v.
THE STATE.
25500.
Supreme Court of Georgia.
Submitted November 10, 1969.
Decided December 4, 1969.
William H. James, pro se.
Lewis R. Slaton, District Attorney, Tony H. Hight, for appellee.
GRICE, Justice.
The appellant has instituted a mandamus proceeding against the State of Georgia, seeking to require that a sentence imposed upon him be changed so as to give him credit for the time he was confined pending an appeal. The trial court refused to issue a rule nisi to the State of Georgia as prayed in the petition, and the appellant brought this appeal. In our view it is not necessary to recite the allegations of the petition.
The proceeding here is an attempt to maintain a suit against the State without its statutory consent, which cannot be done. See in this connection, Peters v. Boggs, 217 Ga. 471 *810 (123 SE2d 258), and citations. For this reason alone the trial court's disposition was correct.
Judgment affirmed. All the Justices concur.